972 F.2d 340
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Claude Richard HUGGINS, Plaintiff-Appellant,v.NORTH CAROLINA Parole Commission, Defendant-Appellee.
No. 92-6573.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  W. Earl Britt, District Judge.  (CA-92-91-BR)
Claude Richard Huggins, Appellant Pro Se.
E.D.N.C.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Claude Richard Huggins appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Huggins v. North Carolina Parole Comm'n, No. CA-92-91-BR (E.D.N.C. Mar. 31, 1992).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In addition to the reasoning of the district court, we note that a potential parolee has no constitutional right of access to his prison files.   Ross v. Woodard, 683 F.2d 846 (4th Cir. 1982)